                                                                        1 Leila Narvid, Bar No. 229402
                                                                          ln@paynefears.com
                                                                        2 Jenna M. Wysong, Bar No. 307091
                                                                          jmw@paynefears.com
                                                                        3 PAYNE & FEARS LLP
                                                                          Attorneys at Law
                                                                        4 235 Pine Street, Suite 1175
                                                                          San Francisco, California 94104
                                                                        5 Telephone: (415) 738-6850
                                                                          Facsimile: (415) 738-6855
                                                                        6
                                                                          Attorneys for Kohl’s Department Stores,
                                                                        7 Inc.
                                                                        8                        UNITED STATES DISTRICT COURT
                                                                        9         CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                                                                       10
                                                                       11 KRYSTAL GAYDEN, an individual,               Case No. 5:19-cv-00410-JGB-KK
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12               Plaintiff,
                      235 PINE STREET, SUITE 1175




                                                                                                                       STIPULATED PROTECTIVE
                                                                                  v.                                   ORDER
                          ATTORNEYS AT LAW




                                                                       13
                                                      (415) 398-7860




                                                                       14 KOHL’S DEPARTMENT STORES,                    NOTE CHANGES MADE BY THE COURT
                                                                          INC., a Delaware corporation; and
                                                                       15 DOES 1 through 50, inclusive,
                                                                       16               Defendants.
                                                                       17
                                                                       18 1.      PURPOSES AND LIMITATIONS
                                                                       19         Disclosure and discovery activity in this action are likely to involve production
                                                                       20 of confidential, proprietary, or private information for which special protection from
                                                                       21 public disclosure and from use for any purpose other than prosecuting this litigation
                                                                       22 may be warranted. Accordingly, the parties hereby stipulate to and petition the court
                                                                       23 to enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                       24 Order does not confer blanket protections on all disclosures or responses to discovery
                                                                       25 and that the protection it affords from public disclosure and use extends only to the
                                                                       26 limited information or items that are entitled to confidential treatment under the
                                                                       27 applicable legal principles. The parties further acknowledge, as set forth in Section
                                                                       28 12.3, below, that this Stipulated Protective Order does not entitle them to file

                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                        1 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                                                                        2 that must be followed and the standards that will be applied when a party seeks
                                                                        3 permission from the court to file material under seal.
                                                                        4 2.      DEFINITIONS
                                                                        5 2.1     Challenging Party: a Party or Non-Party that challenges the designation of
                                                                        6 information or items under this Order.
                                                                        7         2.2   “CONFIDENTIAL” Information or Items: information (regardless of
                                                                        8 how it is generated, stored or maintained) or tangible things that qualify for protection
                                                                        9 under Federal Rule of Civil Procedure 26(c).
                                                                       10         2.3   Counsel (without qualifier): Outside Counsel of Record and House
                                                                       11 Counsel (as well as their support staff).
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12         2.4   Designating Party: a Party or Non-Party that designates information or
                      235 PINE STREET, SUITE 1175
                          ATTORNEYS AT LAW




                                                                       13 items that it produces in disclosures or in responses to discovery as
                                                      (415) 398-7860




                                                                       14 “CONFIDENTIAL.”
                                                                       15         2.5   Disclosure or Discovery Material: all items or information, regardless of
                                                                       16 the medium or manner in which it is generated, stored, or maintained (including,
                                                                       17 among other things, testimony, transcripts, and tangible things), that are produced or
                                                                       18 generated in disclosures or responses to discovery in this matter.
                                                                       19         2.6   Expert: a person with specialized knowledge or experience in a matter
                                                                       20 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                                                       21 expert witness or as a consultant in this action.
                                                                       22         2.7   House Counsel: attorneys who are employees of a party to this action.
                                                                       23 House Counsel does not include Outside Counsel of Record or any other outside
                                                                       24 counsel.
                                                                       25         2.8   Non-Party: any natural person, partnership, corporation, association, or
                                                                       26 other legal entity not named as a Party to this action.
                                                                       27         2.9   Outside Counsel of Record: attorneys who are not employees of a party
                                                                       28 to this action but are retained to represent or advise a party to this action and have

                                                                                                                      -2
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                        1 appeared in this action on behalf of that party or are affiliated with a law firm which
                                                                        2 has appeared on behalf of that party.
                                                                        3        2.10 Party: any party to this action, including all of its officers, directors,
                                                                        4 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                        5 support staffs).
                                                                        6        2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                        7 Discovery Material in this action.
                                                                        8        2.12 Professional Vendors: persons or entities that provide litigation support
                                                                        9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                       10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                       11 and their employees and subcontractors.
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12        2.13 Protected Material: any Disclosure or Discovery Material that is
                      235 PINE STREET, SUITE 1175
                          ATTORNEYS AT LAW




                                                                       13 designated as “CONFIDENTIAL.”
                                                      (415) 398-7860




                                                                       14        2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                       15 from a Producing Party.
                                                                       16 3.     SCOPE
                                                                       17        The protections conferred by this Stipulation and Order cover not only
                                                                       18 Protected Material (as defined above), but also (1) any information copied or extracted
                                                                       19 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                                       20 Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                                                       21 or their Counsel that might reveal Protected Material. However, the protections
                                                                       22 conferred by this Stipulation and Order do not cover the following information: (a)
                                                                       23 any information that is in the public domain at the time of disclosure to a Receiving
                                                                       24 Party or becomes part of the public domain after its disclosure to a Receiving Party as
                                                                       25 a result of publication not involving a violation of this Order, including becoming part
                                                                       26 of the public record through trial or otherwise; and (b) any information known to the
                                                                       27 Receiving Party prior to the disclosure or obtained by the Receiving Party after the
                                                                       28 disclosure from a source who obtained the information lawfully and under no

                                                                                                                     -3
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                        1 obligation of confidentiality to the Designating Party. Any use of Protected Material at
                                                                        2 trial shall be governed by the orders of the trial judge. This Order does not govern the
                                                                        3 use of Protected Material at trial.
                                                                        4 4.      DURATION
                                                                        5         Even after final disposition of this litigation, the confidentiality obligations
                                                                        6 imposed by this Order shall remain in effect until a Designating Party agrees
                                                                        7 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                        8 deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
                                                                        9 without prejudice; and (2) final judgment herein after the completion and exhaustion
                                                                       10 of all appeals, rehearings, remands, trials, or reviews of this action, including the time
                                                                       11 limits for filing any motions or applications for extension of time pursuant to
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 applicable law.
                      235 PINE STREET, SUITE 1175
                          ATTORNEYS AT LAW




                                                                       13 5.      DESIGNATING PROTECTED MATERIAL
                                                      (415) 398-7860




                                                                       14         5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                                       15 Each Party or Non-Party that designates information or items for protection under this
                                                                       16 Order must take care to limit any such designation to specific material that qualifies
                                                                       17 under the appropriate standards. The Designating Party must designate for protection
                                                                       18 only those parts of material, documents, items, or oral or written communications that
                                                                       19 qualify – so that other portions of the material, documents, items, or communications
                                                                       20 for which protection is not warranted are not swept unjustifiably within the ambit of
                                                                       21 this Order.
                                                                       22         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                       23 that are shown to be clearly unjustified or that have been made for an improper
                                                                       24 purpose (e.g., to unnecessarily encumber or retard the case development process or to
                                                                       25 impose unnecessary expenses and burdens on other parties) expose the Designating
                                                                       26 Party to sanctions.
                                                                       27         If it comes to a Designating Party’s attention that information or items that it
                                                                       28 designated for protection do not qualify for protection, that Designating Party must

                                                                                                                       -4
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                        1 promptly notify all other Parties that it is withdrawing the mistaken designation.
                                                                        2         5.2      Manner and Timing of Designations. Except as otherwise provided in
                                                                        3 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                        4 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                        5 under this Order must be clearly so designated before the material is disclosed or
                                                                        6 produced.
                                                                        7         Designation in conformity with this Order requires:
                                                                        8               (a) for information in documentary form (e.g., paper or electronic
                                                                        9 documents, but excluding transcripts of depositions or other pretrial or trial
                                                                       10 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
                                                                       11 page that contains protected material. If only a portion or portions of the material on a
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 page qualifies for protection, the Producing Party also must clearly identify the
                      235 PINE STREET, SUITE 1175




                                                                       13 protected portion(s) (e.g., by making appropriate markings in the margins).
                          ATTORNEYS AT LAW


                                                      (415) 398-7860




                                                                       14 A Party or Non-Party that makes original documents or materials available for
                                                                       15 inspection need not designate them for protection until after the inspecting Party has
                                                                       16 indicated which material it would like copied and produced. During the inspection and
                                                                       17 before the designation, all of the material made available for inspection shall be
                                                                       18 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                                                                       19 it wants copied and produced, the Producing Party must determine which documents,
                                                                       20 or portions thereof, qualify for protection under this Order. Then, before producing the
                                                                       21 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
                                                                       22 to each page that contains Protected Material. If only a portion or portions of the
                                                                       23 material on a page qualifies for protection, the Producing Party also must clearly
                                                                       24 identify the protected portion(s) (e.g., by making appropriate markings in the
                                                                       25 margins).
                                                                       26               (b) for testimony given in deposition or in other pretrial or trial proceedings,
                                                                       27 that the Designating Party identify on the record, before the close of the deposition,
                                                                       28 hearing, or other proceeding, all protected testimony.

                                                                                                                        -5
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                        1               (c) for information produced in some form other than documentary and for
                                                                        2 any other tangible items, that the Producing Party affix in a prominent place on the
                                                                        3 exterior of the container or containers in which the information or item is stored the
                                                                        4 legend “CONFIDENTIAL.” If only a portion or portions of the information or item
                                                                        5 warrant protection, the Producing Party, to the extent practicable, shall identify the
                                                                        6 protected portion(s).
                                                                        7         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                        8 failure to designate qualified information or items does not, standing alone, waive the
                                                                        9 Designating Party’s right to secure protection under this Order for such material.
                                                                       10 Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                       11 efforts to assure that the material is treated in accordance with the provisions of this
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 Order.
                      235 PINE STREET, SUITE 1175
                          ATTORNEYS AT LAW




                                                                       13 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                      (415) 398-7860




                                                                       14         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                                                                       15 designation of confidentiality at any time that is consistent with the Court's
                                                                       16 Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality
                                                                       17 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
                                                                       18 economic burdens, or a significant disruption or delay of the litigation, a Party does
                                                                       19 not waive its right to challenge a confidentiality designation by electing not to mount a
                                                                       20 challenge promptly after the original designation is disclosed.
                                                                       21         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                                                                       22 resolution process by providing written notice of each designation it is challenging
                                                                       23 and describing the basis for each challenge. To avoid ambiguity as to whether a
                                                                       24 challenge has been made, the written notice must recite that the challenge to
                                                                       25 confidentiality is being made in accordance with this specific paragraph of the
                                                                       26 Protective Order. The parties shall attempt to resolve each challenge in good faith and
                                                                       27 must begin the process by conferring directly (in voice to voice dialogue; other forms
                                                                       28 of communication are not sufficient) within 14 days of the date of service of notice. In

                                                                                                                       -6
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                        1 conferring, the Challenging Party must explain the basis for its belief that the
                                                                        2 confidentiality designation was not proper and must give the Designating Party an
                                                                        3 opportunity to review the designated material, to reconsider the circumstances, and, if
                                                                        4 no change in designation is offered, to explain the basis for the chosen designation. A
                                                                        5 Challenging Party may proceed to the next stage of the challenge process only if it has
                                                                        6 engaged in this meet and confer process first or establishes that the Designating Party
                                                                        7 is unwilling to participate in the meet and confer process in a timely manner.
                                                                        8         6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
                                                                        9 court intervention, the Designating Party shall file and serve a motion to retain
                                                                       10 confidentiality under Civil Local Rule 37-2 (and in compliance with Civil Local Rule
                                                                       11 79-5, if applicable) within 21 days of the initial notice of challenge or within 14 days
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 of the parties agreeing that the meet and confer process will not resolve their dispute,
                      235 PINE STREET, SUITE 1175
                          ATTORNEYS AT LAW




                                                                       13 whichever is earlier. Each such motion must be accompanied by a competent
                                                      (415) 398-7860




                                                                       14 declaration affirming that the movant has complied with the meet and confer
                                                                       15 requirements imposed in the preceding paragraph and Civil Local Rule 37-1. Failure
                                                                       16 by the Designating Party to make such a motion including the required declaration
                                                                       17 within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
                                                                       18 designation for each challenged designation. In addition, the Challenging Party may
                                                                       19 file a motion challenging a confidentiality designation at any time if there is good
                                                                       20 cause for doing so, including a challenge to the designation of a deposition transcript
                                                                       21 or any portions thereof. Any motion brought pursuant to this provision must be
                                                                       22 accompanied by a competent declaration affirming that the movant has complied with
                                                                       23 the meet and confer requirements imposed by the preceding paragraph.
                                                                       24         The burden of persuasion in any such challenge proceeding shall be on the
                                                                       25 Designating Party. Frivolous challenges, and those made for an improper purpose
                                                                       26 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                       27 expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                                       28 the confidentiality designation by failing to file a motion to retain confidentiality as

                                                                                                                      -7
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                        1 described above, all parties shall continue to afford the material in question the level
                                                                        2 of protection to which it is entitled under the Producing Party’s designation until the
                                                                        3 court rules on the challenge.
                                                                        4 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                        5        7.1      Basic Principles. A Receiving Party may use Protected Material that is
                                                                        6 disclosed or produced by another Party or by a Non-Party in connection with this case
                                                                        7 only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                                                                        8 Material may be disclosed only to the categories of persons and under the conditions
                                                                        9 described in this Order. When the litigation has been terminated, a Receiving Party
                                                                       10 must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                                       11        Protected Material must be stored and maintained by a Receiving Party at a
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 location and in a secure manner that ensures that access is limited to the persons
                      235 PINE STREET, SUITE 1175
                          ATTORNEYS AT LAW




                                                                       13 authorized under this Order.
                                                      (415) 398-7860




                                                                       14        7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                       15 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                       16 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                                                                       17 only to:
                                                                       18              (a) the Receiving Party’s Outside Counsel of Record in this action, as well
                                                                       19 as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                                                       20 disclose the information for this litigation and who have signed the “Acknowledgment
                                                                       21 and Agreement to Be Bound” that is attached hereto as Exhibit A;
                                                                       22              (b) the officers, directors, and employees (including House Counsel) of the
                                                                       23 Receiving Party to whom disclosure is reasonably necessary for this litigation and
                                                                       24 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                       25              (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                       26 disclosure is reasonably necessary for this litigation and who have signed the
                                                                       27 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                       28              (d) the court and its personnel;

                                                                                                                          -8
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                        1            (e) court reporters and their staff, professional jury or trial consultants,
                                                                        2 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
                                                                        3 for this litigation and who have signed the “Acknowledgment and Agreement to Be
                                                                        4 Bound” (Exhibit A);
                                                                        5            (f) during their depositions, witnesses in the action to whom disclosure is
                                                                        6 reasonably necessary and who have signed the “Acknowledgment and Agreement to
                                                                        7 Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
                                                                        8 by the court. Pages of transcribed deposition testimony or exhibits to depositions that
                                                                        9 reveal Protected Material must be separately bound by the court reporter and may not
                                                                       10 be disclosed to anyone except as permitted under this Stipulated Protective Order.
                                                                       11            (g) the author or recipient of a document containing the information or a
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 custodian or other person who otherwise possessed or knew the information.
                      235 PINE STREET, SUITE 1175
                          ATTORNEYS AT LAW




                                                                       13 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                      (415) 398-7860




                                                                       14         OTHER LITIGATION
                                                                       15         If a Party is served with a subpoena or a court order issued in other litigation
                                                                       16 that compels disclosure of any information or items designated in this action as
                                                                       17 “CONFIDENTIAL,” that Party must:
                                                                       18            (a) promptly notify in writing the Designating Party. Such notification shall
                                                                       19 include a copy of the subpoena or court order;
                                                                       20            (b) promptly notify in writing the party who caused the subpoena or order to
                                                                       21 issue in the other litigation that some or all of the material covered by the subpoena or
                                                                       22 order is subject to this Protective Order. Such notification shall include a copy of this
                                                                       23 Stipulated Protective Order; and
                                                                       24            (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                                       25 by the Designating Party whose Protected Material may be affected.
                                                                       26         If the Designating Party timely seeks a protective order, the Party served with
                                                                       27 the subpoena or court order shall not produce any information designated in this
                                                                       28 action as “CONFIDENTIAL” before a determination by the court from which the

                                                                                                                      -9
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                        1 subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                        2 permission. The Designating Party shall bear the burden and expense of seeking
                                                                        3 protection in that court of its confidential material – and nothing in these provisions
                                                                        4 should be construed as authorizing or encouraging a Receiving Party in this action to
                                                                        5 disobey a lawful directive from another court.
                                                                        6 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                                                        7          IN THIS LITIGATION
                                                                        8            (a) The terms of this Order are applicable to information produced by a
                                                                        9 Non-Party in this action and designated as “CONFIDENTIAL.” Such information
                                                                       10 produced by Non-Parties in connection with this litigation is protected by the
                                                                       11 remedies and relief provided by this Order. Nothing in these provisions should be
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 construed as prohibiting a Non-Party from seeking additional protections.
                      235 PINE STREET, SUITE 1175
                          ATTORNEYS AT LAW




                                                                       13            (b) In the event that a Party is required, by a valid discovery request, to
                                                      (415) 398-7860




                                                                       14 produce a Non-Party’s confidential information in its possession, and the Party is
                                                                       15 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                       16 confidential information, then the Party shall:
                                                                       17               (1) promptly notify in writing the Requesting Party and the Non-Party
                                                                       18 that some or all of the information requested is subject to a confidentiality agreement
                                                                       19 with a Non-Party;
                                                                       20               (2) promptly provide the Non-Party with a copy of the Stipulated
                                                                       21 Protective Order in this litigation, the relevant discovery request(s), and a reasonably
                                                                       22 specific description of the information requested; and
                                                                       23               (3) make the information requested available for inspection by the Non-
                                                                       24 Party.
                                                                       25            (c) If the Non-Party fails to object or seek a protective order from this court
                                                                       26 within 14 days of receiving the notice and accompanying information, the Receiving
                                                                       27 Party may produce the Non-Party’s confidential information responsive to the
                                                                       28 discovery request. If the Non-Party timely seeks a protective order, the Receiving

                                                                                                                     -10
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                        1 Party shall not produce any information in its possession or control that is subject to
                                                                        2 the confidentiality agreement with the Non-Party before a determination by the court.
                                                                        3 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                                        4 of seeking protection in this court of its Protected Material.
                                                                        5 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                        6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                        7 Protected Material to any person or in any circumstance not authorized under this
                                                                        8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                        9 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                       10 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                       11 persons to whom unauthorized disclosures were made of all the terms of this Order,
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 and (d) request such person or persons to execute the “Acknowledgment and
                      235 PINE STREET, SUITE 1175




                                                                       13 Agreement to Be Bound” that is attached hereto as Exhibit A.
                          ATTORNEYS AT LAW


                                                      (415) 398-7860




                                                                       14 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                       15         PROTECTED         MATERIAL
                                                                       16         When a Producing Party gives notice to Receiving Parties that certain
                                                                       17 inadvertently produced material is subject to a claim of privilege or other protection,
                                                                       18 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                       19 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                       20 may be established in an e-discovery order that provides for production without prior
                                                                       21 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                       22 parties reach an agreement on the effect of disclosure of a communication or
                                                                       23 information covered by the attorney-client privilege or work product protection, the
                                                                       24 parties may incorporate their agreement in the stipulated protective order submitted to
                                                                       25 the court.
                                                                       26 12.     MISCELLANEOUS
                                                                       27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                       28 person to seek its modification by the court in the future.

                                                                                                                     -11
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                        1        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                        2 Protective Order no Party waives any right it otherwise would have to object to
                                                                        3 disclosing or producing any information or item on any ground not addressed in this
                                                                        4 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                        5 ground to use in evidence of any of the material covered by this Protective Order.
                                                                        6        12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                        7 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                                        8 only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                        9 specific Protected Material at issue. If a Receiving Party's request to file Protected
                                                                       10 Material under seal pursuant to Civil Local Rule 79-5.2.2(b) is denied by the court,
                                                                       11 then the Receiving Party may file the information in the public record pursuant to
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 Civil Local Rule 79-5.2.2(b)(ii) unless otherwise instructed by the court.
                      235 PINE STREET, SUITE 1175
                          ATTORNEYS AT LAW




                                                                       13 13.    FINAL DISPOSITION
                                                      (415) 398-7860




                                                                       14        Within 60 days after the final disposition of this action, as defined in paragraph
                                                                       15 4, each Receiving Party must return all Protected Material to the Producing Party or
                                                                       16 destroy such material. As used in this subdivision, “all Protected Material” includes
                                                                       17 all copies, abstracts, compilations, summaries, and any other format reproducing or
                                                                       18 capturing any of the Protected Material. Whether the Protected Material is returned or
                                                                       19 destroyed, the Receiving Party must submit a written certification to the Producing
                                                                       20 Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                                                                       21 deadline that (1) identifies (by category, where appropriate) all the Protected Material
                                                                       22 that was returned or destroyed and (2) affirms that the Receiving Party has not
                                                                       23 retained any copies, abstracts, compilations, summaries or any other format
                                                                       24 reproducing or capturing any of the Protected Material. Notwithstanding this
                                                                       25 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                                                                       26 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                                                                       27 deposition and trial exhibits, expert reports, attorney work product, and consultant and
                                                                       28 expert work product, even if such materials contain Protected Material. Any such

                                                                                                                    -12
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                        1 archival copies that contain or constitute Protected Material remain subject to this
                                                                        2 Protective Order as set forth in Section 4 (DURATION).
                                                                        3 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                        4
                                                                        5 DATED: June 18, 2019                 RISE LAW FIRM, PC
                                                                        6
                                                                        7
                                                                                                               By:         /s/ Nehemiah Choi
                                                                        8
                                                                                                                               ELIOT RUSHOVICH
                                                                        9                                                       NEHEMIAH CHOI
                                                                       10
                                                                                                                     Attorneys for Plaintiff
                                                                       11                                            KRYSTAL GAYDEN
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12
                      235 PINE STREET, SUITE 1175




                                                                            DATED: June 18, 2019               PAYNE & FEARS LLP
                          ATTORNEYS AT LAW




                                                                       13
                                                                                                               Attorneys at Law
                                                      (415) 398-7860




                                                                       14
                                                                       15
                                                                       16                                      By:         /s/ Jenna M. Wysong
                                                                       17                                                         LEILA NARVID
                                                                                                                                JENNA M. WYSONG
                                                                       18
                                                                       19                                            Attorneys for Kohl’s Department Stores,
                                                                                                                     Inc.
                                                                       20
                                                                       21 PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                       22
                                                                       23 DATED: 6/18/19                       ___________________________________
                                                                       24                                       Hon. Kenly Kiya Kato
                                                                                                                United States Magistrate Judge
                                                                       25
                                                                       26
                                                                       27
                                                                       28

                                                                                                                     -13
                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                        1                                                     EXHIBIT A
                                                                        2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                        3 I, _____________________________ [print or type full name], of
                                                                        4 _________________ [print or type full address], declare under penalty of perjury that
                                                                        5 I have read in its entirety and understand the Stipulated Protective Order that was
                                                                        6 issued by the United States District Court for the Central District of California on
                                                                        7 [date] in the case of Krystal Gayden v. Kohls Department Stores, Inc., Case No. 5:19-
                                                                        8 cv-00410-JGB-KK. I agree to comply with and to be bound by all the terms of this
                                                                        9 Stipulated Protective Order and I understand and acknowledge that failure to so
                                                                       10 comply could expose me to sanctions and punishment in the nature of contempt. I
                                                                       11 solemnly promise that I will not disclose in any manner any information or item that is
PAYNE & FEARS LLP
                    SAN FRANCISCO, CALIFORNIA 94104




                                                                       12 subject to this Stipulated Protective Order to any person or entity except in strict
                      235 PINE STREET, SUITE 1175




                                                                       13 compliance with the provisions of this Order.
                          ATTORNEYS AT LAW


                                                      (415) 398-7860




                                                                       14 I further agree to submit to the jurisdiction of the United States District Court for the
                                                                       15 Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                       16 Protective Order, even if such enforcement proceedings occur after termination of this
                                                                       17 action.
                                                                       18 I hereby appoint __________________________ [print or type full name] of
                                                                       19 _______________________________________ [print or type full address and
                                                                       20 telephone number] as my California agent for service of process in connection with
                                                                       21 this action or any proceedings related to enforcement of this Stipulated Protective
                                                                       22 Order.
                                                                       23
                                                                       24 Date: ________________________________
                                                                       25 City and State where sworn and signed: _________________________________
                                                                       26 Printed name: _______________________________
                                                                       27 Signature: __________________________________
                                                                       28   Kohl's Stipulated Protective Order.docx

                                                                                                                                 -14
                                                                                                                      STIPULATED PROTECTIVE ORDER
